Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 89 – 108 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 89 – 108 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of without significantly more. 
Independent claim 96 recites:
 A method for providing a user interface for displaying analytics for an enterprise-scale group-based communication system comprising: 
receiving, from an end user and via an analytics display user interface, a request to display analytics for a subset of interactions in a group-based communication system, the request including a set of filter criteria limiting the subset of interactions to less than all interactions by a plurality of client devices with the enterprise-scale group- based communication system; 
displaying a plurality of channel-specific analytics visualizations in the analytics display user interface, each channel-specific analytics visualization of the plurality of channel-specific analytics visualizations depicting a visualization of generated analytics based on the subset of interactions for a different channel of the group- based communication system; 
receiving, from the end user and via the analytics display user interface, a set of updated filter criteria further limiting the subset of interactions to a second subset less than the subset of interactions; and 
displaying an updated plurality of channel-specific analytics visualizations in the analytics display user interface, each updated channel-specific analytics visualization of the plurality of updated channel-specific analytics visualizations depicting an updated visualization of the generated analytics based on the second subset of interactions.
The limitations of the claim are merely directed to filtering and displaying known data based on user selection. These limitations may readily be performed as a certain method of organizing human activity, namely following rules or instructions. Alternatively the limitations are nothing more than a mental process of observation of known data and evaluation to filter said data based on user request. The claimed “subset of interactions in a group-based communication system” is non-functional descriptive material which merely defines the source of the known data. There are no additional elements claimed.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above there are no additional elements claimed.
Dependent claims 97 – 102 merely further define the user filter or generated display, which are considered further defining the abstract idea. 
Independent claims 89 and 103 recites the additional elements of “non-transitory computer-readable media” and “a processor”. These elements do not integrate the abstract idea into a practical application because they are directed to merely generic computing structures and amount to merely instructions to implement the abstract idea using a computer.
Dependent claims 90 – 95, and 104 – 108 merely further define the user filter or generated display, which are considered further defining the abstract idea.
The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 89 – 108 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2015/0113460).


Regarding claim 89, High teaches (FIG. 3):
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor ([0024]), perform a method for providing a user interface (216) for displaying analytics for an enterprise-scale system, the method comprising: 
receiving, from an end user and via an analytics display user interface, a request to display analytics (304) for a subset of interactions, the request including a set of filter criteria limiting the subset of interactions to less than all interactions by a plurality of client devices (306, 308) with the enterprise-scale system; 
displaying a plurality of channel-specific analytics visualizations in the analytics display user interface (310, FIG. 4), each channel-specific analytics visualization of the plurality of channel-specific analytics visualizations depicting a visualization of generated analytics based on the subset of interactions for a different channel of the group- based communication system; 
receiving, from the end user and via the analytics display user interface, a set of updated filter criteria (312) further limiting the subset of interactions to a second subset less than the subset of interactions; and 
displaying an updated plurality of channel-specific analytics visualizations (314, FIGs 5 - 10) in the analytics display user interface, each updated channel-specific analytics visualization of the plurality of updated channel-specific analytics visualizations depicting an updated visualization of the generated analytics based on the second subset of interactions.
High fails to expressly disclose that the underlying data is “group-based communications”. However, “group-based communications” are considered non-functional descriptive material which do not effect the process, and it would have been an obvious matter of design choice to apply the teachings of High to any enterprise-scale data type desired to be visualized.
Regarding claim 90, High teaches:
The media of claim 89, wherein at least one of the filter criteria specifies a time period for the subset of interactions (FIG. 4 - 10).
Regarding claim 91, High teaches various filters and multiple dimensions (ABSTRACT):
The media of claim 89, wherein at least one of the filter criteria specifies at least one of a group-based communication system workspace, a group-based communication system team, a group-based communication system channel, and a group-based communication system user.
Regarding claim 92, High teaches pre-aggregating data ([0052] – [0053]):
The media of claim 89, wherein the subset of interactions includes interactions to which the end user does not have access.
Regarding claim 93, High teaches:
The media of claim 89, wherein each channel-specific analytics visualization displays additional analytic information in response to a user indication of a portion of the visualization ([0052]).
Regarding claim 94, High teaches:
The media of claim 89, wherein each channel-specific analytics visualization is one of a line graph, a pie chart, a chart, a table, a word cloud, a graphic, and a graph (FIG. 4 – 10).
Regarding claim 95, High teaches multiple dimensions (ABSTRACT, FIG. 4 – 10):
The media of claim 89, wherein each channel-specific analytics visualization breaks down the subset of interactions into a plurality of interaction types for display.

Regarding claims 96 – 108, these claims are rejected under similar rational to the corresponding subject matter in claims 89 – 95 above.

Regarding claim 102, High teaches:
The method of claim 96, wherein each channel-specific analytics visualization breaks down the subset of interactions into a plurality of interaction types for display (FIG. 4 – 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624